Title: David Gelston to Thomas Jefferson, 24 November 1819
From: Gelston, David
To: Jefferson, Thomas


					
						Dear Sir,
						
							New York
							November 24th 1819.
						
					
					I have received a letter from Mr Beasley, at Havre, and also duplicate which is enclosed,
					The case of  books I shall send to Messrs Gibson & Jefferson at Richmond,—
					with the most Sincere wishes for your health, allow me to say, that I am with great affection and regard, your friend—
					
						
							David Gelston
						
					
				